﻿It is indeed a
signal honour for me to extend to you, Sir and to the
Government and people of the sister Caribbean
Community (CARICOM) State of Saint Lucia our
heartfelt congratulations on your election to the high
office of President of the General Assembly at its fifty-
eighth session. We are confident that, under your
experienced and pragmatic leadership, the Assembly
will address in a forthright manner the many and varied
challenges which confront the international community.
My delegation is equally confident, Sir, that the
developing-country perspective that your presidency
will bring to our deliberations will serve to highlight
the plight of the weak and the vulnerable among us, as
we struggle to come to terms with the realities of
contemporary international relations.
Mr. President, please allow me the opportunity to
express our satisfaction at the astute leadership shown
by your predecessor, His Excellency Mr. Jan Kavan of
the Czech Republic, and at the many initiatives that he
pursued during his tenure, including those in the areas
of institutional strengthening and the prevention of
armed conflict, in an attempt to restore to this body its
central role, as mandated by the Charter. I also applaud
his inclusive approach to advocacy, evinced by his
short but fruitful visit to Trinidad and Tobago in
February this year to engage in a brief, interactive
high-level dialogue with the heads of State and
Government of the Caribbean Community on the work
of the Assembly and on some of the major issues
before this global forum as they relate to small States.
It would be remiss of me if I did not compliment
the Secretary-General, Mr. Kofi Annan, on his sterling
performance in the face of the myriad crises since our
last session. We have total confidence in his continuing
stewardship of this unique world body. My delegation
wishes to assure him of the total support of the
Government and people of the Republic of Trinidad
and Tobago for his untiring efforts to ensure the
continued relevance of the United Nations in the
10

pursuit and achievement of the Organization’s
objectives.
Trinidad and Tobago joins the rest of the
international community in expressing our profound
sorrow at the tragic loss of life suffered most recently
by men and women of the United Nations while on a
humanitarian mission in Iraq, as a result of the
bombing on 19 August 2003 of the United Nations
office in Baghdad. We shall forever remember them in
our prayers, together with those others who, over the
years, have made the supreme sacrifice in selfless
service to the Organization and, by extension, to
mankind. We are of the view that consideration should
be given to the erection of a fitting memorial here, at
United Nations Headquarters in New York, to honour
all those who have given their lives in the field in the
service of the United Nations.
The United Nations cannot retreat from its global
responsibilities in the face of even such an atrocity. We
are firmly convinced that the United Nations — born
out of the destruction wrought by the Second World
War and representing the collective hope of mankind to
spare future generations from the scourge of war —
must rise to this difficult challenge and continue to
play an even more central and proactive role in
managing world affairs, particularly with respect to the
maintenance of international peace and security.
The challenge before us is to make the world
peaceful and secure. That is a particular concern of
small States, which must rely on the international rule
of law, on the strict observance by all States of the
purposes and principles laid down in the Charter of the
United Nations, and on the collective security
mechanism of the Security Council in order to
guarantee their right to a secure, sovereign and
peaceful existence. We must therefore work to
strengthen the rule of law worldwide as well as the
capacity of the United Nations to engage both in
conflict prevention and in the management of global
crises that disrupt international peace and security. It is
also of paramount importance that all Member States
commit to and uphold the multilateral approach in our
collective efforts to attain those ends.
Nowhere is there a more pressing need for peace
and security than in the Middle East. Clearly, a just and
lasting peace is in the interests of both the Palestinians
and the Israelis, who have been constant witnesses to
death and destruction in their respective societies and
who have watched as their once promising economies
have been devastated by the unceasing instability in the
region. Peace continues to be elusive, notwithstanding
the latest best efforts of the Quartet, whose road map
for measured and reciprocal steps within a specific
time frame enjoys the support of the overwhelming
majority of the international community.
There can be no peace and prosperity for that
region without the political will of leaders on both
sides of the conflict. Neither can there be progress on
the path of peace without focused and sustained effort
on the part of the international community in providing
the necessary political support to the parties directly
involved. My delegation is of the opinion that, under
the present circumstances, consideration should be
given to deployment of a United Nations force so that
realistic and mutually acceptable confidence-building
measures can be put in place, thereby restoring some
measure of security to Palestinians and Israelis alike.
In Iraq, the goals of the international community
at this time must be the restoration of a climate of
peace and security and the creation of the conditions
that are necessary for the building by the Iraqi people
of a peaceful, secure and prosperous society. The
United Nations has a pivotal role to play with regard to
both nation-building and the political transition in Iraq.
We therefore call for greater coherence among the
members of the Security Council, and urge them to
adopt such measures as are necessary in the security
interests of all concerned to bring that situation within
the parameters of international political legitimacy and
so give free rein to the aspirations of the Iraqi people.
Threats to international peace and security are
certainly not posed by State actors exclusively. The
activities of organized criminal groups engaged in the
illegal drug trade and in the illicit trade in small arms
and light weapons pose a serious threat to the peace
and stability of some States, despite the efforts made at
all levels.
Since the events of 11 September 2001,
Governments the world over have joined forces even
more resolutely in their condemnation of terrorism and
have endeavoured to give effect to all the measures
called for in the relevant decisions of the Security
Council, including by subscribing to all international
treaties aimed at combating terrorism in all its forms
and manifestations. The international community must,
however, also turn its attention once more to
11

addressing the root causes of this now-global
phenomenon with a view to alleviating — if not
removing altogether — the more pressing concerns that
provide a basis for acts of terror.
Even as we remain resolute in the war on
terrorism, and focus on the traditional issues of peace
and security, we must be mindful of the need to make
progress on the internationally agreed Millennium
Development Goals, which world leaders outlined at
the Millennium Summit in 2000. The challenges we
face are not confined to the issues of peace and security
as defined in their traditional sense. Indeed, success in
dealing with threats to international peace and security
may ultimately depend on the progress we make in
overcoming poverty and in dealing with injustice,
intolerance, deprivation and diseases such as malaria,
tuberculosis and the HIV/AIDS pandemic.
The HIV/AIDS pandemic is one of those non-
conventional threats that are fast approaching global
crises. Even though Africa remains the hardest hit, the
disease is spreading fast in Asia and in Eastern Europe.
In the Caribbean — which is second only to sub-
Saharan Africa in HIV/AIDS prevalence rates —
HIV/AIDS is a major development challenge
threatening to reverse years of hard-won human
development gains and increase poverty levels. The
General Assembly has just concluded a high-level
debate on HIV/AIDS, and my delegation trusts that that
meeting will provide the necessary impetus and lay the
groundwork for further meaningful support for the
Global Fund to Fight AIDS, Tuberculosis and Malaria.
Unless those with the capacity to contribute come
forward with additional resources, many, many more
lives will surely be lost.
Without a secure and peaceful international
environment, and in the absence of a sustained effort
on the part of our development partners to live up to
the commitments made at major United Nations
conferences, there can be no meaningful and sustained
global economic advancement for Africa as it seeks to
implement the New Partnership for Africa’s
Development, or for the least developed countries, the
landlocked countries or the small island developing
States.
Trinidad and Tobago continues to attach high
importance to the need for the international community
to pay special attention to the unique challenges and
problems which confront small island developing
States and to full and effective implementation of the
Barbados Programme of Action for the Sustainable
Development of Small Island Developing States. It is
for that reason that we participated actively last year in
the preparatory process for the World Summit on
Sustainable Development. We were pleased that the
Johannesburg Plan of Implementation reinforced the
view that small island developing States are a special
case in terms of both the environment and
development.
The Johannesburg Summit also recognized that,
although small island developing States continue to
take the lead in the path towards sustainable
development, they remain increasingly constrained by
the interplay of adverse factors such as their small size,
fragility, isolation and vulnerability.
It is for this reason that Trinidad and Tobago will
play host next week to the Caribbean small island
developing States regional preparatory meeting, one of
four regional meetings being held by small island
developing States in order to identify and develop
inputs for the review of the Barbados Programme of
Action. Implementation has been the Achilles heel of
the Programme of Action. Small island developing
States have taken the lead in our efforts to achieve
sustainable development. We need, however, the
support of the international community.
We trust that the international meeting to review
the Barbados Programme of Action for the Sustainable
Development of Small Island Developing States, to be
held in Mauritius in 2004, will not only better enable
us to evaluate the Barbados Programme of Action, but
ultimately lead to an enhanced level of political
commitment and increased financial and technical
assistance for small island developing States on the
part of the international community.
Another issue of the utmost concern to the
Government of Trinidad and Tobago and, indeed, to all
CARICOM Governments, is the continued trans-
shipment of nuclear waste through the Caribbean Sea.
The reassurances of adequate safeguards do not
constitute guarantees against the potentially
devastating impact of an accident on our economies
and ecosystems. We therefore once more call upon the
States concerned to cease this practice.
Recent events have also pointed to the challenges
faced by many countries in the area of governance. The
Government of the Republic of Trinidad and Tobago,
12

which was elected in recent multi-party elections that
were peaceful, free and fair, is committed to efficient
and transparent Government, to ensuring respect for
human rights and the rule of law, to the devolution of
resources and decision-making to the local levels of
government, and to the meaningful participation of all
its citizens in the formulation of public policy.
The Government has also set itself the goal of
achieving developed country status by 2020, with the
aim of providing to all its citizens by that date a high
quality of life in all areas, including education, health,
employment, housing, transportation, telecommunications,
water and electricity. This the Government hopes to
achieve by allocating a sizeable portion of its national
budget to programmes of human-resource development
and of economic infrastructure and institutional
development, as well as social programmes aimed at
the eradication of poverty.
But our national goals can only be achieved if our
domestic efforts are complemented by efforts at the
international level to achieve greater international
economic stability and a more equitable distribution of
resources among States, and if the benefits of free trade
are more widely shared, particularly by those countries
whose incorporation into the world economy places
them at a disadvantage vis-à-vis their developed
country partners. The new opportunities occasioned by
globalization and trade liberalization, which we
consider to be a positive force for good, should be
available to all, and not to just a privileged few. We
must avoid further marginalization of the vulnerable
States among us. Given the central role of trade in the
achievement of economic expansion, the failure of the
recent World Trade Organization meeting in Cancún to
agree on issues critical to developing countries does
not augur well for our future economic well-being or
for that of the least developed, landlocked and small
island developing States among us. We are hopeful for
greater flexibility on the part of our developed
countries’ negotiating partners in Geneva next
December, which is necessary if any progress is to be
achieved.
The quest for economic and social justice for all
peoples cannot be divorced from the fervent desire of
all peoples to live in freedom and without fear for their
lives. The growing religious and ethnic diversity of our
societies highlights the ever-present need for mutual
respect for and tolerance of the diversity that today is a
characteristic of many communities. The lack of such
tolerance and respect has fuelled once again in our
lifetime the horrific crimes of genocide, crimes against
humanity and war crimes.
To deter the commission of such crimes in the
future, and in order to deal with flagrant abuses of the
fundamental human rights and freedom of the
individual, including the right to life, liberty and
security of the person, the international community
established the International Criminal Court (ICC),
which this year has made substantial progress in
establishing its principal organs, through the election
of its Judges, Chief Prosecutor, Deputy Prosecutor and
the Registrar.
The ICC does not represent victor’s justice, but a
universal and shared symbol of morality based on the
fundamental principle that those individuals who
commit the serious crimes within the jurisdiction of the
Court will, with the broad support of the international
community, be brought to trial before such a tribunal,
but only where their national Governments are unable
or unwilling to do so.
Trinidad and Tobago remains committed to the
efficient and effective functioning of this permanent
International Criminal Court, and deplores all efforts to
undermine its integrity and the commitment of its
States Parties to carry out in good faith the obligations
into which they have freely entered through their
adherence to the Rome Statute of the ICC. We call for
wider adherence to the Statute by all States, so that it
may one day have universal application. Only a
universal commitment by all States to strive to
eliminate the culture of impunity for such heinous
crimes will successfully stem the tide of the horrific
events that continue to mar our world.
Several speakers in this general debate have
referred to the crisis in multilateralism and the need for
the reform of the United Nations to make it more
relevant to present day realities. It is in this context that
the Government of the Republic of Trinidad and
Tobago welcomes the call made by the Secretary-
General in his statement to the General Assembly on
23 September for a thorough restructuring of the post-
Second-World-War institutional architecture of the
United Nations through the reform and strengthening
of its major organs. His stated intention to pursue an
approach through the modality of a panel of eminent
persons enjoys the full support of the Government of
Trinidad and Tobago. We would not wish at this time,
13

to prejudge the outcome of the work of such a panel,
but would hope that it will recognize the role that small
States play in international affairs.
We expect the panel’s final recommendations to
take the form of specific proposals for amendments to
the Charter that will be able to command the widest
possible support of the international community at the
highest political levels. The reform exercise must have
as its ultimate objective the strengthening of the United
Nations and an enhancement of its capacity to respond
to the new global challenges.
We must also ensure that the long overdue reform
of the Security Council takes place. Expansion of the
Council’s membership to make it more democratic and
representative can only confer greater legitimacy on
the Council and on the Organization as a whole.
Most importantly, we must better empower the
General Assembly, the most representative of all the
organs of the United Nations, to play its role more
effectively as the chief deliberative and policy-making
organ of the Organization.
No other institution has the inclusiveness or the
legitimacy that the United Nations has. We must
therefore spare no effort to make it a more effective
instrument in the service of all the peoples of the
world.
In conclusion, the stark international situation
calls for more, not less, international cooperation in
facing the countless challenges that confront countries
large and small. We must seek to implement urgently
new and better policies aimed at the prevention of
armed conflict. We must make fuller use of the few
opportunities for economic and social progress that
present themselves. We must demonstrate the necessary
political will to maintain a peaceful and secure
international environment that is conducive to the
uplifting and well-being of all humanity.








